DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torfs et al. (US 2015/0119747).
Torfs et al. discloses;

1. A circuitry of a biopotential acquisition system (e.g., see Fig 1B), comprising: an input node, configured to receive an input signal from an electrode of the biopotential acquisition system; an electrode-tissue impedance (ETI) transmitter (e.g., via the disclosed impedance detection module 100), configured to generate a transmitter signal; a capacitor (e.g., element Cs1), wherein a first node of the capacitor is coupled to the ETI transmitter, and a second node of the capacitor is coupled to the input node; and an ETI receiver, coupled to the input node, configured to receive the transmitter signal via the capacitor to generate an ETI (e.g., via the disclosed Z1, Z2) {e.g., [0032]-[0036] & (Figs 1B & 2A)}.

2. The circuitry of claim 1, further comprising: an electrocardiography (ECG) receiver (e.g., via the disclosed E1, E2), configured to receive the input signal to generate an ECG signal, wherein the ECG receiver and the ETI receiver work at the same time (e.g., [0019]-[0020] & [0032]).

3. The circuitry of claim 1, wherein the transmitter signal is a voltage signal {e.g., [0030] & [0036]-[0037]).

4. The circuitry of claim 1, wherein a frequency of the transmitter signal is higher than a frequency of the input signal (e.g., [0032]-[0035]).

5. The circuitry of claim 1, wherein the ETI transmitter comprises: a digital analog converter (DAC), configured to receive a digital input signal to generate the transmitter signal; and a filter (e.g., element F1-F3), configured to filter the transmitter signal to generate a filtered transmitter signal to the first node of the capacitor (e.g., [0030] & [0035]).

6. The circuitry of claim 5, wherein the DAC is a current DAC, and the filter filters the transmitter signal and converts the transmitter signal to a voltage signal serving as the filtered transmitter signal (e.g., via the disclosed signal processing unit 300, [0030]-[0031] & [0035]).

7. The circuitry of claim 6, wherein the filter comprises: a first resistor, coupled between an output node of the DAC and a reference voltage; and a first capacitor, coupled between the output node of the DAC and the reference voltage (e.g., [0035]-[0036]).

8. The circuitry of claim 5, wherein the DAC is a capacitor DAC or a resistor DAC, and the filter filters the transmitter signal to generate the filtered transmitter signal {e.g., [0035]-[0036] & (Fig 1B)}.

9. The circuitry of claim 5, wherein the filter is configured to filter high-order harmonic tones of the transmitter signal [e.g., 0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792